Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 14,
2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00266-CV

                         KENNETH S. O'NEILL, Appellant
                                        V.

                           AMY L. VINEKSI, Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-81913

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed February 14, 2012. On May 7,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.